Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Managements Discussion and Analysis December 31, 2012 1 Managements Discussion and Analysis Dated as of April 30, 2013 INTRODUCTION The following Management Discussion and Analysis (MD&A) is managements assessment of Genoil Inc.s financial and operating results and should be read in conjunction with the audited consolidated financial statements and notes for the years ended December 31, 2012 and 2011. This commentary is based upon information available to April 30, 2013. This MD&A complements and supplements the disclosures in our audited consolidated financial statements which have been prepared according to International Financial Reporting Standards (IFRS). Additional information relating to Genoil, including Genoils financial statements can be found on SEDAR at www.sedar.com as well as EDGAR at www.sec.gov
